Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 29, 2016

                                           No. 04-16-00384-CR

                                         IN RE Andre CLEWIS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On June 20, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on June 29, 2016.



                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2005CR9206C, styled The State of Texas v. Andre Clewis, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.